       Case 2:19-cv-00406-RMP      ECF No. 15    filed 08/24/20   PageID.62 Page 1 of 3




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                  Aug 24, 2020
3                                                                      SEAN F. MCAVOY, CLERK




4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     ROBERT MICHAEL WILTFONG,
                                                   NO: 2:19-CV-406-RMP
8                               Plaintiff,
                                                   ORDER DISMISSING ACTION
9           v.

10    RYAN COX,

11                              Defendant.

12

13         By Order filed May 4, 2020, the Court advised Plaintiff Robert Michael

14   Wiltfong of the deficiencies of his complaint and directed him to amend or

15   voluntarily dismiss within sixty days. ECF No. 12. A copy of the Order was sent

16   to Plaintiff at the Grant County Jail but was returned as undeliverable on June 9,

17   2020. ECF No. 14. On May 27, 2020, the Grant County Sheriff had notified the

18   Court that Plaintiff was released from incarceration on February 24, 2020. ECF

19   No. 13.

20         The Court may dismiss an action if mail directed to a pro se plaintiff has

21   been returned by the Postal Service and the plaintiff fails to notify the Court and


     ORDER DISMISSING ACTION -- 1
          Case 2:19-cv-00406-RMP    ECF No. 15    filed 08/24/20   PageID.63 Page 2 of 3




1    opposing parties within 60 days thereafter of his current mailing address. LCivR

2    41(b)(2). The Court has an interest in managing its docket and in the prompt

3    resolution of civil matters. See Destifino v. Reiswig, 630 F.3d 952, 959 (9th Cir.

4    2011) (affirming district court’s inherent power to control its docket); see also

5    Pagtalunan v. Galaza, 291 F.3d 639, 642–44 (9th Cir. 2002) (discussing factors to

6    consider in dismissing claims for failure to prosecute or comply with court order,

7    including public’s interest in expeditious resolution, court’s need to manage

8    docket, and risk of prejudice to defendants).

9            Plaintiff has not kept the Court apprised of his current address and has filed

10   nothing further in this action. More than sixty days have elapsed since Plaintiff’s

11   mail was returned to this Court as undeliverable. Therefore, the Court dismisses

12   Plaintiff’s case for failure to keep the Court advised of his current mailing address.

13   LCivR 41(b)(2).

14           Accordingly, IT IS HEREBY ORDERED:

15                 1. This action is DISMISSED WITHOUT PREJUDICE pursuant

16                    to LCivR 41(b)(2).

17                 2. All pending motions, if any, are DENIED AS MOOT.

18                 3. All scheduled court hearings, if any, are STRICKEN.

19   //

20   //

21   //


     ORDER DISMISSING ACTION -- 2
       Case 2:19-cv-00406-RMP      ECF No. 15   filed 08/24/20   PageID.64 Page 3 of 3




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment, provide copies to Plaintiff at his last known address and

3    close the file. The Court certifies any appeal of this dismissal would not be taken

4    in good faith.

5          DATED August 24, 2020.

6

7                                               s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
8                                               United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION -- 3
